Citation Nr: 9932293	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-05 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include osteoarthritis of the lumbar spine, on 
a primary and secondary basis.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a left clavicle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1983 to April 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.                 

The Board notes that in a January 1999 rating action, the RO 
denied the appellant's claim of entitlement to service 
connection for a cervical spine disability, as secondary to 
the service-connected residuals of a left clavicle fracture.  
There is no indication from the information of record that 
the appellant has filed a Notice of Disagreement (NOD).  
Accordingly, this issue is not before the Board for appellate 
consideration. 


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the appellant's current low back disability, to include 
osteoarthritis of the lumbar spine, and his period of active 
service.  

2.  There is no competent medical evidence showing that the 
appellant's current low back disability, to include 
osteoarthritis of the lumbar spine, was caused or aggravated 
by his service-connected residuals of a left clavicle 
fracture.  

3.  The appellant's residuals of a left clavicle fracture are 
manifested by some limitation in the range of left shoulder 
motion due to pain. 


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for a low 
back disability, to include osteoarthritis of the lumbar 
spine, on a primary and secondary basis, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a left clavicle fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 4,71a, Diagnostic Codes 5201, 5203 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
a low back disability, to include 
osteoarthritis of the lumbar spine, on a 
primary and secondary basis.  

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a low back disability, including 
osteoarthritis of the lumbar spine.  The appellant's 
separation examination, dated in March 1986, shows that at 
that time, the appellant's spine and other musculoskeletal 
were clinically evaluated as normal.  

The appellant's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he served in 
the United States Army from May 1983 to April 1986.  The form 
also reflects that the appellant's Military Occupational 
Specialty (MOS) was as a Bradley Fighting Vehicle System 
Mechanic.  

A private medical statement from J.L.P., dated in November 
1995, shows that at that time, Dr. P. indicated that he had 
recently examined the appellant.  Dr. P. stated that 
according to the appellant, he had first noted an onset of 
low back pain in 1990.  The appellant reported that he 
subsequently received medical treatment and was given 
medication for the pain.  He revealed that he continued to 
experience episodic low back pain, and that for the last two 
years, he had had chronic low back pain.  According to the 
appellant, his pain radiated into his left leg, down to the 
level of his left knee.  The appellant stated that the pain 
was sharp, and that it was helped by rest and made worse with 
bending, standing, walking, or prolonged sitting.  He 
indicated that he was taking Ibuprofen, but that he was not 
deriving any relief from the medication.  

In Dr. P.'s November 1995 statement, Dr. P. noted that upon 
physical examination, the appellant's bulk, tonus, and 
strength appeared intact with the exception of some give way 
weakness to his left lower extremity due to complaints of low 
back pain. Straight leg raising was negative in the seated 
and recumbent positions.  The diagnosis was of chronic 
lumbosacral musculoligamentous sprain/strain, with probable 
lumbar radiculitis versus radiculopathy.  Dr. P. recommended 
that an electromyograph (EMG) be performed.  The evidence of 
record shows that an EMG was subsequently performed in 
December 1995.  The EMG was interpreted as showing normal 
nerve conduction studies of the right and left common 
peroneal, posterior tibial, and right and left sural sensory 
nerves.  No abnormalities were noted on the studies, and 
there was no evidence of a neuropathic process.   

A private medical statement from Dr. J.L.P., dated in 
February 1996, shows that at that time, Dr. P. indicated that 
he had recently treated the appellant for low back pain.  Dr. 
P. stated that according to the appellant, he had exacerbated 
his back pain after "bowling."  Dr. P. noted that he gave 
the appellant Motrin in order to relieve his low back pain.  

Private medical records from the Peach Tree Clinic, dated in 
February and September 1996, show that in February 1996, the 
appellant was treated after complaining of low back pain.  At 
that time, the appellant indicated that he had had chronic 
low back pain for the past five years.  

In August 1997, the appellant underwent a VA examination.  At 
that time, he stated that he had had mild localized low back 
pain for several years.  He noted that at present, he had an 
aching in the lumbar spine region.  The appellant reported 
that he was currently working as a diesel mechanic.  

The physical examination showed that there was a normal 
lordotic curvature of the lumbar spine.  There was no 
paravertebral tenderness.  Straight leg raising was negative 
to 70 degrees, bilaterally.  In regards to range of motion, 
anterior flexion was to 90 degrees, posterior extension was 
to 30 degrees, lateral flexion was to 40 degrees, 
bilaterally, and lateral rotation was to 35 degrees, 
bilaterally.  Deep tendon reflexes (DTRs) were 2+ and 
symmetric in the lower extremities.  Strength and sensation 
was intact.  The diagnosis was of a lumbar strain.  The 
examining physician noted that the appellant's back condition 
was caused by cumulative trauma sustained as a diesel 
mechanic.  It was the examiner's opinion that the appellant's 
service-connected clavicle injury was not the direct and 
proximate cause of his back disability.  According to the 
examiner, in general, the clavicle was anatomically quite 
distant from the lumbar spine.  The examiner stated that he 
could see no mechanism by which the clavicular injury would 
have affected the lumbar spine in the absence of any gross 
deformity of the contiguous back anatomy, which was not 
present upon the current examination.  Following the physical 
examination, an x-ray of the appellant's lumbar spine was 
interpreted as showing mild degenerative spondylosis of the 
lumbar spine.  

In the appellant's February 1998 NOD, the appellant stated 
that in addition to his contention that his current low back 
disability was secondary to his service-connected residuals 
of a left clavicle fracture, he also contended that his 
current low back disability was related to his period of 
active duty on a primary basis.  The appellant stated, in 
essence, that his in-service job as a diesel mechanic caused 
him to develop low back pain.  In support of his contentions, 
he referred to his August 1997 VA examination and the 
examiner's opinion that the appellant's back condition was 
the result of cumulative trauma sustained while the appellant 
worked as a diesel mechanic.  

In July 1998, a hearing was conducted at the RO.  At that 
time, the appellant testified that his chiropractor, R.L.K., 
D.O., told him that his current low back disability was 
related to his service-connected residuals of a left clavicle 
fracture.  (T.6).  The appellant stated that according to Dr. 
K., the angulation of his collarbone was throwing the 
alignment of his back off "because of the degree of it," 
and it was putting a curve in his back which affected his 
lower back.  (Id.).  According to the appellant, after his 
in-service injury of his left clavicle, he developed a limp 
and low back pain.  (Id.).  He noted that during service, he 
never sought medical treatment for his low back disability.  
(T.7).  The appellant testified that the first time that he 
sought medical treatment for his low back disability 
following his discharge, was in approximately 1989.  (Id.).  
He indicated that at that time, "the kind of work" that he 
was performing set off his back pain.  (Id.).  According to 
the appellant, he was not having back problems prior to his 
treatment in 1989.  (T.7,8).  

A VA examination was conducted in October 1998.  At that 
time, the appellant stated that during service, he worked as 
a diesel mechanic.  He noted that after his separation from 
the military, he worked as a laborer in heavy construction 
and as a diesel mechanic.  The appellant indicated that he 
did not have any low back pain until 1989, at which time he 
strained his back in his civilian employment.  He noted that 
since that time, he had had chronic low back pain.  

The physical examination showed that there was no 
paravertebral tenderness or spasm, and straight leg raising 
was negative.  The appellant's gait was unremarkable.  In 
regards to range of motion, anterior flexion was to 90 
degrees, posterior extension was to 20 degrees, lateral 
flexion was to 36 degrees bilaterally, and lateral rotation 
was to 34 degrees, bilaterally.  The appellant complained of 
localized back stiffness with extreme anterior flexion.  The 
diagnosis was of lumbosacral osteoarthritis.  The examining 
physician noted that with respect to the etiology of the 
appellant's low back pain, it was his opinion that the low 
back pain originated after a post-service injury.  The 
examiner stated that evidence in support of his opinion was 
the appellant's post-service employment, which required heavy 
lifting, and the long period of time after leaving the 
military before his back pain began.  In light of the above, 
it was the examiner's opinion that the appellant's military 
service did not cause his low back pain.  


II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a low back disability, to include 
osteoarthritis of the lumbar spine, on a primary and 
secondary basis, is well-grounded; that is, a claim which is 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 (1997) 
(citing Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990)).  If 
the claim is not well grounded, the appeal must fail and 
there is no further duty to assist in developing the facts 
pertinent to the claim.  See Epps v. Gober, 126 F.3d 1464, 
1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  To establish 
secondary service connection for a claimed disability, the 
medical evidence of record must establish a direct, causal 
relationship between a service-connected disease or injury 
and the disability for which secondary service connection is 
sought.  Id.  Additionally, when aggravation of an 
appellant's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

To summarize, the appellant contends, in essence, that his 
service-connected residuals of a left clavicle fracture 
caused him to develop a low back disability, to include 
osteoarthritis of the lumbar spine.  The appellant maintains 
that his residuals from his left clavicle fracture have 
altered the alignment of his back, and have caused his back 
to curve.  According to the appellant, the realignment of his 
back has caused him to develop low back pain.  In the 
alternative, the appellant contends that his current low back 
disability is related to his period of active service.  The 
appellant states that during service, his MOS was as a diesel 
mechanic.  He maintains that his work as a mechanic caused 
him to develop chronic low back pain.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his low 
back disability, to include osteoarthritis of the lumbar 
spine, is related to service, and his opinion that his low 
back disability is also secondary to his service-connected 
residuals of a left clavicle fracture, are not competent 
evidence.  

In the instant case, the Board observes that although current 
records show that the appellant has a low back disability, to 
include osteoarthritis of the lumbar spine, the records do 
not show a nexus between the appellant's current low back 
disability and his period of active service.  In this regard, 
the Board notes that the appellant's service medical records 
are negative for any complaints or findings of a low back 
disability, including osteoarthritis of the lumbar spine.  In 
addition, the appellant's separation examination, dated in 
March 1986, shows that at that time, the appellant's spine 
and other musculoskeletal were clinically evaluated as 
normal.  Moreover, in the appellant's July 1998 hearing, the 
appellant testified that during service, he did not seek any 
medical treatment for his low back pain.  The appellant 
stated that the first time that he sought medical treatment 
for his low back disability was in 1989, approximately three 
years after his separation from the military.  According to 
the appellant, he was not having back problems prior to his 
treatment in 1989.  The Board further observes that in the 
private medical statement from Dr. J.L.P., dated in November 
1995, Dr. P. indicated that according to the appellant, he 
had first noted an onset of low back pain in 1990.  
Furthermore, in the appellant's October 1998 VA examination, 
the appellant indicated that he did not have any low back 
pain until 1989, at which time he strained his back in his 
civilian employment.  

As previously stated, there must be medical evidence showing 
a nexus between an in-service injury or disease and the 
current disability for a well-grounded claim.  Upon a review 
of the evidence in this case, the Board notes that in 
November 1995, Dr. P. diagnosed the appellant with chronic 
lumbosacral musculoligamentous sprain/strain with probable 
lumbar radiculitis versus radiculopathy.  In addition, in the 
appellant's August 1997 VA examination, the appellant was 
diagnosed with a lumbar strain, and x-rays of the appellant's 
lumbar spine were interpreted as showing mild degenerative 
spondylosis of the lumbar spine.  Moreover, in the 
appellant's most recent VA examination, in October 1998, the 
appellant was diagnosed with lumbosacral osteoarthritis.  

While the above evidence shows that the appellant currently 
has a low back disability, to include osteoarthritis of the 
lumbar spine, the medical evidence does not show a nexus 
between the appellant's current low back disability and any 
disease or injury in service.  Therefore, the Board observes 
that in light of the above, there is no competent medical 
evidence which shows that the appellant's low back disability 
is related to service.  Lacking such evidence, the claim for 
service connection for a low back disability, on a primary 
basis, is denied.  

Additionally, the Board further observes that there is also 
no medical evidence of record which shows a nexus between the 
appellant's current low back disability and his service-
connected residuals of a left clavicle fracture.  In this 
regard, the Board notes that in the appellant's August 1997 
VA examination, the examiner stated that it was his opinion 
that the appellant's service-connected clavicle injury was 
not the direct and proximate cause of his back disability.  
Moreover, in the appellant's most recent VA examination, in 
October 1998, the examining physician noted that with respect 
to the etiology of the appellant's low back pain, it was his 
opinion that the low back pain originated after a post-
service injury.  The examiner stated that evidence in support 
of his opinion was the appellant's post-service employment, 
which required heavy lifting, and the long period of time 
after leaving the military before his back pain began.  Thus, 
it was the examiner's opinion that the appellant's military 
service did not cause his low back pain.  Accordingly, in 
light of the above, there is no competent medical evidence 
which shows that the appellant's current low back disability 
was caused or aggravated by his service-connected residuals 
of a left clavicle fracture.  Lacking such evidence, the 
claim for service connection for a low back disability, to 
include osteoarthritis of the lumbar spine, on a secondary 
basis, is denied.  

The Board recognizes that in the appellant's February 1998 
NOD, in support of his contentions that his current low back 
disability was related to his period of active service, the 
appellant referred to his August 1997 VA examination and the 
examiner's opinion that the appellant's low back disability 
was the result of cumulative trauma sustained while the 
appellant worked as a diesel mechanic.  However, the Board 
observes upon a review of the August 1997 VA examination 
report, although the examiner indicated that the appellant 
was currently working as a diesel mechanic, he did not refer 
to the appellant's history of working as a diesel mechanic 
during service.  Thus, it is the Board's opinion that when 
reviewing the context of the examiner's statement that the 
appellant's back condition was caused by cumulative trauma 
sustained as a diesel mechanic, it is clear that the examiner 
was referring to the appellant's post-service employment as a 
diesel mechanic, and not his in-service work as a mechanic.  

In light of the above, it is the Board's determination that 
there is no competent medical evidence which shows that the 
appellant's current low back disability, to include 
osteoarthritis of the lumbar spine, is related to service.  
It is also the Board's determination that there is no 
competent medical evidence which shows that the appellant's 
current low back disability, to include osteoarthritis of the 
lumbar spine, is related to his service-connected residuals 
of a left clavicle fracture.  Lacking such evidence, the 
claims are not well grounded and must be denied.  

The Board notes that in the appellant's July 1998 hearing, 
the appellant stated that his chiropractor, Dr. K., told him 
that his low back disability was related to his service-
connected residuals of a left clavicle fracture.  However, 
the Board observes that a statement by the appellant as to 
what a doctor told him is insufficient to establish a medical 
nexus.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  
Accordingly, although the appellant has presented lay 
evidence alleging that his service-connected residuals of a 
left clavicle fracture have caused him to develop a low back 
disability, in light of the above, there is simply no 
competent medical evidence of record which supports his 
allegation.  

That notwithstanding, the Board has an obligation under 
38 U.S.C.A. § 5103(a) to advise the appellant of the evidence 
necessary to complete his application for VA benefits.  In 
this case, the appellant is hereby notified that, under the 
circumstances of this case, he must submit a medical 
statement from his chiropractor, Dr. K., to the effect that 
his current low back disability was caused or aggravated by a 
service-connected disability, namely the service-connected 
residuals of a left clavicle fracture.  As this medical 
evidence would be necessary to complete the appellant's 
application for service connection on a secondary basis, the 
appellant is further advised that he has an obligation to 
attempt to obtain that evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 80 (1995); see also McKnight v. Gober, 131 F.3d 
1483, 1484-85 (1997) (adopting the United States Court of 
Veterans Appeals' interpretation of § 5103(a) in Robinette, 
supra).  

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette, 8 Vet. App. at 
77-78.


B.  Entitlement to an evaluation in 
excess of 10 percent for the residuals of 
a left clavicle fracture.

I.  Factual Background

The appellant's service medical records show that in February 
1985, the appellant suffered a midshaft fracture of the left 
clavicle.  

In August 1997, the appellant underwent a VA examination.  At 
that time, he gave a history of his left clavicle fracture.  
He stated that at present, he had mild left anterior shoulder 
discomfort.  The appellant also complained of a crooked 
collar bone.  According to the appellant, he worked full-time 
as a diesel mechanic.  

The physical examination showed that the appellant's left 
clavicle had a fracture deformity which was eight centimeters 
medial to the glenohumeral joint.  There was an angulation of 
the clavicle pointing superiorly, with the inferior clavicle 
having an angulation of 47 degrees at that point, eight 
centimeters medial to the glenohumeral joint.  There was a 
full range of motion of the left shoulder, with no crepitus 
or tenderness.  The impression was status post left clavicle 
fracture.  Following the physical examination, an x-ray was 
taken of the appellant's left clavicle.  The x-ray was 
interpreted as showing an old fracture through the mid left 
clavicle which appeared to have healed solidly, but with 
considerable angulation.  

In a September 1997 rating action, the RO granted the 
appellant's claim for entitlement to service connection for 
the residuals of a left clavicle fracture.  At that time, the 
RO assigned a 10 percent disabling rating under Diagnostic 
Code 5203.  The RO stated that an evaluation of 10 percent 
was assigned if there was a malunion or non-union of the 
clavicle or scapula, or objective evidence of painful motion.  
According to the RO, a higher rating of 20 percent was not 
warranted unless the evidence of record showed dislocation of 
the clavicle or scapula, or non-union of the clavicle or 
scapula with loose movement.  The 10 percent disabling rating 
has remained in effect up until the current claim.  

In the appellant's February 1998 NOD, the appellant contended 
that his current rating was not high enough for the amount of 
disability that his residuals of a left clavicle fracture 
caused him.  At that time, he stated that he was currently 
working as a diesel mechanic, and that his service-connected 
left clavicle fracture was precluding him from performing a 
number of his duties.  He indicated that he had missed 
several days of work because of the pain in the left clavicle 
area.  According to the appellant, he had a "loose" feeling 
where his arm met his shoulder, and he had a loss of grip 
strength and limitation of motion.  

A private medical statement from R.L.K., D.C., dated in July 
1998, shows that at that time, Dr. K. indicated that he had 
recently treated the appellant for left clavicular and 
shoulder pain.  Dr. K. stated that upon physical examination, 
there was marked tenderness in the surrounding left 
clavicular area.  There were also noticeable postural 
abnormalities as a result of a left clavicular fracture.  
According to Dr. K., x-rays revealed a non-union of an 
existing left clavicle fracture.  Dr. K. noted that the 
medial portion was six millimeters superior and overlapped 
the lateral clavicle by twelve millimeters.  There were faint 
traces of calcium deposits, from interior to superior, 
attempting to join the two segments.  The sternum and left 
clavicle were separated by thirteen millimeters as compared 
by two millimeters on the right.  Dr. K. stated that the 
appellant's condition was permanent and would continue to 
hinder him both subjectively and biomechanically.  

In July 1998, a hearing was conducted at the RO.  At that 
time, the appellant testified that at present, he had chronic 
pain in the left clavicle area.  (T.2).  The appellant stated 
that he did not have full rotation with his left arm, and 
that if he had to hold his arm out for an extended period of 
time, he would develop pain in his left shoulder.  (Id.).  He 
indicated that he had loose movement, and that during 
rotation, he felt a "popping motion," as if the joint was 
popping apart.  (T.2,3).  According to the appellant, he took 
Motrin to relieve his pain.  (T.4).  The appellant testified 
that his pain also interfered with his ability to perform his 
job as a diesel mechanic.  (T.5).  

In October 1998, the appellant underwent a VA examination.  
At that time, he gave a history of his left clavicle 
fracture.  The appellant stated that at present, he had some 
left shoulder stiffness and minimal diminished range of 
motion.  The physical examination showed that the appellant 
had a fracture deformity in the middle third of the clavicle, 
with angulation superiorly.  The lateral aspect of the 
clavicle was angulated downward 50 degrees.  There was a 
palpable union of the fracture consistent with healing, and 
no instability was detected.  In regards to range of motion 
of the left shoulder, flexion was from zero to 174 degrees, 
abduction was from zero to 172 degrees, external rotation was 
to 80 degrees, and internal rotation was to 82 degrees.  The 
impression was of status post left clavicle fracture.  The 
examiner noted that the fracture was healed and that there 
was no non-union, no loose movement, and no instability.  
According to the examiner, although clavicular fractures 
frequently healed with significant angulation, the 
appellant's angulation did not represent a malunion.  

II.  Analysis

Initially, the Board finds that the appellant's claim for an 
evaluation in excess of 10 percent for the residuals of a 
left clavicle fracture, is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  See generally Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant evidence is of record and the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim has been met.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where, after careful consideration of all the 
evidence of record, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3.  

Although the regulations do not give past medical reports 
precedence over current findings (see Francisco v. Brown, 7 
Vet. App. 55 (1994)), the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

As previously stated, the appellant's service-connected 
residuals of a left clavicle fracture have been rated as 10 
percent disabling under Diagnostic Code 5203. Under 
Diagnostic Code 5203, ratings are based on impairment of the 
clavicle or scapula.  Malunion of the clavicle or scapula is 
rated 10 percent.  Dislocation of the clavicle or scapula is 
rated 20 percent.  Non-union of the clavicle or scapula with 
loose movement is rated 20 percent.  Or, as noted under this 
code, rate on impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (1999).  

The Board observes that the appellant's service-connected 
left clavicle fracture may also be evaluated under Diagnostic 
Code 5201.  Under Diagnostic Code 5201, limitation of motion 
of the arm, at shoulder level, will be assigned a 20 percent 
evaluation for both the major and the minor.  Limitation of 
motion of the arm, midway between the side and shoulder 
level, will be assigned a 20 percent evaluation for the 
minor, and a 30 percent evaluation for the major.  Limitation 
of motion of the arm, to 25 degrees from the side, will be 
assigned a 30 percent evaluation for the minor, and a 40 
percent evaluation for the major.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1999).

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Further, in evaluating disabilities of the musculoskeletal 
system, functional loss due to pain and weakness must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).

To summarize, the appellant contends that his current rating 
is not high enough for the amount of disability that his 
service-connected residuals of a left clavicle fracture cause 
him.  He states that he has chronic pain in the left clavicle 
area.  The appellant further maintains that he has a 
"loose" feeling where his arm and shoulder meet, and he has 
a loss of grip strength and limitation of motion.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. at 492.  

Upon a review of the evidence of record, it is the Board's 
determination that the appellant is not entitled to an 
evaluation in excess of 10 percent for his service-connected 
residuals of a left clavicle fracture.  In this regard, the 
Board observes that in the appellant's August 1997 VA 
examination, the examiner stated that the appellant's left 
clavicle had a fracture deformity, and that there was an 
angulation of the clavicle pointing superiorly.  The 
impression was of status post left clavicle fracture.  In 
addition, an x-ray of the appellant's left clavicle was 
interpreted as showing an old fracture through the mid left 
clavicle which appeared to have healed solidly, but with 
considerable angulation.  In the appellant's most recent 
examination, in October 1998, the examiner indicated that 
there was a palpable union of the fracture consistent with 
healing and that no instability was detected.  The impression 
was of status post left clavicle fracture.  The examiner 
noted that the fracture was healed and that there was no non-
union, no loose movement, and no instability.  Moreover, the 
examiner further indicated that the appellant's current 
angulation did not represent a malunion.  

The Board notes that in a July 1998 statement, Dr. R.L.K. 
indicated that upon physical examination of the appellant, 
there were noticeable postural abnormalities as a result of a 
left clavicle fracture.  Dr. K. further stated that x-rays 
revealed a non-union of an existing left clavicle fracture.  
Thus, the Board observes that in light of the above, there 
are discrepancies in the medical opinions regarding whether 
or not the appellant has non-union of his left clavicle 
fracture.  Dr. K. has indicated that x-rays revealed a non-
union of an existing left clavicle fracture, while the VA 
examiner from the appellant's October 1998 VA examination has 
stated that the appellant's left clavicle fracture had healed 
and there was no non-union.  The Board observes that the 
medical evidence showing that the appellant has a non-union 
fracture and the medical evidence showing that the appellant 
does not have a non-union fracture, at the very least, is in 
equipoise, and as such, all reasonable doubt is resolved in 
favor of the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  However, the Board notes that even accepting the 
conclusion that the appellant has non-union of his left 
clavicle fracture, an evaluation in excess of 10 percent is 
still not warranted because there is no evidence showing non-
union of the left clavicle with loose movement.  As 
previously stated, under Diagnostic Code 5203, non-union of 
the clavicle or scapula with loose movement is rated 20 
percent.  The Board observes that although the appellant 
testified in his July 1998 hearing that he had loose 
movement, in the appellant's October 1998 VA examination, the 
examiner specifically indicated that there was no loose 
movement.  Therefore, in light of the above, an evaluation in 
excess of 10 percent cannot be assigned under Diagnostic Code 
5203 as there is no evidence of non-union of the left 
clavicle with loose movement.  

Additionally, the Board observes that an evaluation in excess 
of 10 percent also cannot be assigned under Diagnostic Code 
5201.  As previously stated, under the provisions of 38 
C.F.R. 4.71a, Diagnostic Code 5201, a 20 percent rating is 
warranted where limitation of motion is to shoulder level for 
either arm.  In this regard, the Board notes that although 
the medical evidence of record has shown a loss in the range 
of motion of the left shoulder, it has not been to the level 
contemplated by the 20 percent rating pursuant to Diagnostic 
Code 5201.  The Board observes that in the appellant's August 
1997 VA examination, the appellant had a full range of motion 
of the left shoulder.  Moreover, in the appellant's most 
recent VA examination, in October 1998, in regards to range 
of motion of the left shoulder, flexion was from zero to 174 
degrees, abduction was from zero to 172 degrees, external 
rotation was to 80 degrees, and internal rotation was to 82 
degrees.  Therefore, in light of the above, the Board must 
conclude that when all pertinent disability factors are 
considered, the limitation of left shoulder motion does not 
more nearly approximate the criteria for a higher evaluation. 

The Board has also considered the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. 4.40. 4.45 and 
4.59 concerning functional loss due to pain, weakness, 
incoordination and excess fatigability.  In this regard, the 
Board notes that in Dr. K.'s July 1998 statement, Dr. K. 
indicated that upon physical examination of the appellant, 
there was marked tenderness in the surrounding left 
clavicular area.  Moreover, in the appellant's July 1998 
hearing, the appellant testified that he had chronic pain in 
the left clavicle area, with decreased range of motion.  
However, the Board notes that although the appellant has pain 
in the left clavicle area, the resulting functional 
impairment is not at a level that would warrant a higher 
evaluation under Diagnostic Code 5201.  As stated above, 
although the medical evidence of record shows a loss in the 
range of motion of the left shoulder, it has not been to the 
level contemplated by the 20 percent rating pursuant to 
Diagnostic Code 5201.  Accordingly, the Board finds that an 
evaluation in excess of 10 percent for the appellant's 
service-connected residuals of a left clavicle fracture is 
not warranted. 

Finally, the Board notes that it has also considered 
entitlement to an extraschedular evaluation, under the 
provisions of 38 C.F.R. § 3.321(b)(1), for the appellant's 
residuals of a left clavicle fracture.  An extraschedular 
evaluation is for application when there is an unusual or 
exceptional disability picture so as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (1999). The Board notes that, as 
previously stated, in the appellant's July 1998 hearing, the 
appellant testified that the pain in the left clavicle area 
interfered with his ability to perform his job as a diesel 
mechanic.  In addition, in the appellant's February 1998 NOD, 
the appellant indicated that he had missed several days of 
work because of the pain in the left clavicle area.  However, 
the Board observes that upon a review of the evidence of 
record, the record does not reflect periods of 
hospitalization because of the appellant's service-connected 
left clavicle fracture, and there is no showing that this 
service connected condition has significantly interfered with 
the appellant's employment status.  Thus, the record does not 
present an exceptional case where his 10 percent disabling 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The medical findings on 
examination are of greater probative value than the 
appellant's statements regarding the severity of his 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for an evaluation in excess of 10 percent for the 
residuals of a left clavicle fracture.  


ORDER

Service connection for a low back disability, to include 
osteoarthritis of the lumbar spine, on a primary and 
secondary basis, is denied.  

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a left clavicle fracture is denied.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

